Citation Nr: 0736568	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  00-24 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for an adjustment disorder with depressed mood and 
social phobia, prior to September 21, 2006.

2.  Entitlement to an initial staged disability rating in 
excess of 70 percent for an adjustment disorder with 
depressed mood and social phobia, from September 21, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from February 1998 to 
July 1998.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, 
which granted service connection for the veteran's adjustment 
disorder with depressed mood, and assigned a 10 percent 
disability evaluation, effective July 25, 1998.  

This case was previously before the Board in September 2003 
and October 2004, wherein the veteran's claim for an 
increased initial disability rating was remanded for 
additional development of the record and due process 
compliance.  In October 2004, the Board granted service 
connection for social phobia.

A January 2005 rating decision implemented the Board's grant 
of service connection for social phobia, which was associated 
with his service-connected adjustment disorder with depressed 
mood for rating purposes.  

A January 2007 rating decision granted the veteran a 50 
percent initial disability evaluation for his adjustment 
disorder with depressed mood and social phobia, effective 
July 25, 1998, and a 70 percent staged disability rating for 
his adjustment disorder with depressed mood and social 
phobia, effective September 21, 2006.  The veteran has not 
indicated that he is satisfied with this evaluation.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is 
increased during the pendency of an appeal, a veteran is 
presumed to be seeking the highest possible rating, unless he 
expressly indicates otherwise).


FINDINGS OF FACT

1.  Prior to September 21, 2006, the veteran's adjustment 
disorder with depressed mood and social phobia caused 
moderate occupational and social impairment due to anxiety, 
depressed mood, and occasional panic attacks, but he did not 
have spatial disorientation; impaired judgment; obsessional 
rituals that interfere with routine activities; illogical or 
irrational speech; or poor hygiene.  

2.  From September 21, 2006, the veteran's adjustment 
disorder with depressed mood and social phobia has been 
manifested by complaints of severe anxiety and depression, 
difficulty concentrating, sleep impairment, and panic 
attacks, but he does not have suicidal or homicidal ideation, 
obsessive rituals, impaired thought processes, delusions or 
hallucinations, disorientation; his symptoms are not 
productive of total social and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 50 percent for an adjustment disorder with 
depressed mood and social phobia prior to September 21, 2006 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 
4.130, Diagnostic Code 9440 (2007).

2.  The criteria for an evaluation in excess of 70 percent 
for an adjustment disorder with depressed mood and social 
phobia, from September 21, 2006, are not met.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2005); 
38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400, 4.130, Diagnostic 
Code 9440 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  


Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

As the May 2000 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for an 
adjustment disorder with depressed mood and social phobia, 
this claim is now substantiated.  As such, his filing of a 
notice of disagreement as to this determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefits allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The statement of the case (SOC) and supplemental statements 
of the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for the veteran's adjustment 
disorder with depressed mood and social phobia, and included 
a description of the rating formula for all possible 
schedular ratings under the relevant diagnostic code.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the disability evaluations that 
the RO had assigned.  

In addition, March 2004, February 2005, and August 2005 VCAA 
letters explained the evidence necessary to substantiate a 
claim for an increased rating.   These letters also informed 
him of his and VA's respective duties for obtaining evidence, 
as well as requested that the veteran submit any additional 
evidence in his possession pertaining to his claims. 

The Board acknowledges that the veteran was not provided 
notice as to how a disability evaluation and an effective 
date would be assigned prior to the readjudication of his 
claim, but finds that this omission was not prejudicial 
because the preponderance of the evidence is against the 
claim for an increased disability evaluation, and thus, no 
disability rating or effective date will be assigned.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
See also Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran).  As an aside, the Board 
notes that a January 2007 SSOC included an explanation of how 
a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of service connection or an increased disability 
rating, in compliance with Dingess/Hartman.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claims have been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post-service 
treatment and examinations.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record for the time period at issue, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at other times during the course of his appeal.

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2007).  The veteran's adjustment 
disorder with depressed mood and social phobia is presently 
evaluated as 50 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9440, for the period from July 25, 1998 
through September 20, 2006, and 70 percent disabling 
thereafter.

Under 38 C.F.R. § 4.130, Diagnostic Code 9440, a 50 percent 
disability evaluation is assigned for occupational and social 
impairment due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9440.

For the next higher 70 percent evaluation to be warranted, 
there must be occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as:  suicidal ideation; obsessive rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  Ibid.



Analysis

Prior to September 21, 2006

The veteran is not entitled to an initial rating higher than 
50 percent for his adjustment disorder with depressed mood 
and social phobia.  The objective medical evidence of record 
does not show he experienced severe social or occupational 
impairment, or that he had obsessive rituals, illogical 
speech, near-continuous panic or depression, impaired impulse 
control, spatial disorientation, or suicidal or homicidal 
ideation.  There is also no objective clinical evidence of 
delusions or  hallucinations.  Further, there is no objective 
evidence that he was unable to function independently in an 
appropriate and effective manner.  Whenever evaluated, 
including at his February 2000 and 2001 examinations, he was 
well groomed, alert and oriented with coherent, goal-directed 
speech and had an unimpaired thought process.  Moreover, 
although the veteran has some occupational impairment due to 
his symptoms, his symptoms abated with medication.  Likewise, 
despite evidence of anxiety and depression, he was 
consistently cooperative, with unimpaired insight and 
judgment.  His affect was mood congruent, and without 
objective signs of irritation.   (See, i.e., December 2000 VA 
treatment note, July 1998 through August 2000 treatment notes 
from Behavioral Health Services, and February 2001 VA 
examination report).  

Additionally, the veteran's Global Assessment of Functioning 
(GAF) scores, including as a result of the impact of his 
service-connected disability, were 50 to 72, but 
predominantly between 65 and 70.  A GAF score of 41 to 50 is 
indicative of serious impairment in social, occupational, or 
school functioning.  GAF scores of 51 to 60 are indicative of 
moderate symptoms such as a flat affect or occasional panic 
attacks, or moderate difficulty in social or occupational 
functioning (i.e., few friends, conflicts with peers).  A 
score of 61 to 70 is indicative of some mild symptoms, such 
as a depressed mood and mild insomnia, or some difficulty in 
social or occupational functioning, but generally with some 
meaningful interpersonal relationships.  
See the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  See, too, 38 C.F.R. § 4.130.  
Most significantly, though, treatment notes dated 2000 
through 2005, consistently indicate that the veteran was 
mildly to moderately impaired due to his adjustment disorder 
with depressed mood and social phobia.  The GAF score is a 
scaled rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  But, the Board also points out that 
the clinical findings are nevertheless more probative in 
making this important determination, as these findings more 
accurately portray the relevant symptoms of the veteran's 
service-connected adjustment disorder with depressed mood and 
social phobia.  See 38 C.F.R. §§ 4.2, 4.6.  So there is no 
justification for increasing the rating for the veteran's 
adjustment disorder with depressed mood and social phobia on 
the basis of his one GAF score of 50; overall, his GAF scores 
were commensurate with his current rating.  See 38 C.F.R. 
§ 4.7.

The Board also considered whether the veteran is entitled to 
a higher rating on an extra-schedular basis.  However, this 
case does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There is no probative indication the 
veteran's disability has caused marked interference with his 
employment.  Although the veteran reported that his 
adjustment disorder with depressed mood and social phobia 
interfered with his occupational functioning, the veteran was 
successful in his employment and educational efforts when he 
was compliant with his medication regimen.  Furthermore, the 
veteran also had not been hospitalized for treatment of his 
adjustment disorder with depressed mood and social phobia, so 
there are no grounds for referring this case to the Director 
of VA's Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the competent evidence reveals that the 
veteran does not meet the criteria for a rating in excess of 
50 percent for adjustment disorder with depressed mood and 
social phobia prior to September 21, 2006.   Accordingly, the 
preponderance of the evidence is against the claim, it must 
be denied because the benefit-of-the-doubt rule is 
inapplicable.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

From September 21, 2006

Considering the evidence relating to the veteran's service-
connected adjustment disorder with depressed mood and social 
phobia for the period from September 21, 2006, the Board 
finds that the veteran's disability picture is most 
consistent with the current 70 percent disability evaluation, 
and that an increased disability evaluation is not warranted.  
In this regard, the objective clinical evidence of record 
does not show that the veteran experiences grossly impaired 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting himself or others; intermittent 
inability to perform activities associated with daily living 
(including maintaining personal hygiene); disorientation as 
to time or place; memory loss for names of close relatives, 
own occupation, or own name, as a result of his service-
connected adjustment disorder with depressed mood and social 
phobia.  

Although the Board acknowledges that the veteran reported a 
history of suicidal ideation, the medical evidence indicates 
there was no intent or plan.  Likewise, upon examination, the 
veteran was well groomed, with good hygiene.  Moreover, 
despite the veteran's anxiety and poor social skills, his 
thought processes were logical and coherent, and he was 
articulate, oriented, and cooperative.  The December 2006 VA 
examination report indicates that the veteran's 
concentration, social skill, and short term memory were poor, 
and that his current mental status had a profound impact on 
his social and occupational functioning, as the veteran 
failed to follow through on such endeavors, but found that 
the veteran's symptoms did not interfere with his activities 
of daily living.  In addition, there was no evidence 
psychosis or paranoia, and he did not suffer from delusions, 
hallucinations, or involuntary movements.  

Additionally, the veteran's most recent GAF score, 
as a result of the impact of his service-connected adjustment 
disorder with depressed mood and social phobia was 50 in 
December 2006.  Prior to that examination, in September 2006, 
the veteran's GAF score was 40, which is indicative of 
impairment in reality testing or communication or major 
impairment in work or school, family relations, judgment, 
thinking, or mood.  A GAF score of 41 to 50 is indicative of 
serious impairment in social, occupational, or school 
functioning.  The Board acknowledges that a GAF score is 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  There is 
no justification for increasing the rating for the veteran's 
adjustment disorder with depressed mood and social phobia on 
the basis of his GAF scores; they are commensurate with his 
current rating.  See 38 C.F.R. § 4.7.

The Board also has considered whether the veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  However, the record does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards.  See 38 C.F.R. § 3.321(b)(1).  There has been no 
showing by him or anyone on his behalf that his adjustment 
disorder with depressed mood and social phobia, standing 
alone, has caused marked interference with his employment 
beyond that contemplated by his 70 percent schedular rating 
or that his adjustment disorder with depressed mood and 
social phobia necessitated frequent periods of 
hospitalization such that application of the regular 
schedular rating standards is rendered impracticable.  In 
fact, veteran has never been hospitalized for treatment of 
his adjustment disorder with depressed mood and social phobia 
hospitalizations.  As such, the Board finds that this case 
does not warrant referral to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The preponderance of the competent evidence reveals that the 
veteran does not meet the criteria for a rating in excess of 
70 percent for adjustment disorder with depressed mood and 
social phobia.  Accordingly, the preponderance of the 
evidence is against the claim, and it must be denied because 
the benefit-of-the-doubt rule is inapplicable.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for an adjustment disorder with depressed mood and social 
phobia, prior to September 21, 2006, is denied.

The claim for a rating higher than 70 percent for an 
adjustment disorder with depressed mood and social phobia, 
from September 21, 2006, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


